Citation Nr: 9905895	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  94-33 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for right temporomandibular 
joint dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 



INTRODUCTION

The veteran served on active duty from April 1974 to May 
1975, and from April 1979 to February 1982.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a June 1993 decision by the RO that denied service 
connection for a right temporomandibular joint disorder.  


FINDING OF FACT

The veteran has right temporomandibular joint dysfunction 
which began in service. 


CONCLUSION OF LAW

The veteran has right temporomandibular joint dysfunction 
that is the result of injury incurred during active peacetime 
service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran 
has a disorder of his right temporomandibular joint (TMJ) as 
a result of in-service dental work.  In this regard, the 
Board notes that generally, in order to establish service 
connection for a disability, there must be evidence that the 
disability is related to disease or injury that either began 
in or was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). 

Here, the veteran's service dental records reflect extensive 
dental restorations performed during his second period of 
active duty.  Also of record is the report of an April 1993 
VA dental examination, during which the veteran reported that 
he had tooth "extractions" during service in the late 
1970's, and afterwards had problems with his jaw locking.  
The dental examiner reviewed the claims file, examined the 
veteran, and concluded that the veteran's history and 
clinical findings were consistent with chronic TMJ pain and 
dysfunction secondary to trauma of the right TMJ.  (Although 
service dental records do not show "extractions" per se, 
they do show extensive restoration work; given the veteran's 
lay background, the Board finds his statements credible and 
consistent with the service dental records.)  Because the 
only evidence of such trauma reported in the file is the in-
service dental trauma described by the veteran, and because 
the examiner reviewed the claims file, the Board concludes 
that the "trauma" mentioned by the examiner was the in-
service dental work.  See Felden v. West, 11 Vet App 427 
(1998) (where doctor's letter concluded veteran was 
unemployable without explicit link to service-connected 
disability, but service-connected disability was the only 
disability mentioned in the letter, the Board reversibly 
erred in finding unemployability did not pertain to that 
disability).  Also, the limitation of TMJ articulation found 
on the physical examination tends to confirm the existence of 
current disability, see 38 C.F.R. § 4.150, Diagnostic Code 
9902 (1998), which the examiner linked to the veteran's 
credible claims of continuity of symptomatology since 
service.  See 38 C.F.R. § 3.303(b) (1998); Savage v. Gober, 
10 Vet. App. 489 (1997).  The foregoing evidence tends to 
show that the veteran has TMJ dysfunction due to service.  
There is no medical evidence to the contrary, notwithstanding 
that the service medical records do not mention the jaw or 
TMJ.  See 38 C.F.R. § 3.303(d).  Thus, the weight of the 
evidence favors his claim.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for right temporomandibular joint 
dysfunction is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

- 4 -


- 3 -


